DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“base predictor training model for…” in claim 8;
“predictor weighting function training module, for…” in claim 8;
“evaluation module for…” in claim 8; and
“sample weight adjustment module for…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. “hardware circuit”, see paragraph 54) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the predictors in the processing set" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  In step “b” of claim 1 a processing set is initialized however “predictors” are not established as being part of that processing set.  Therefore the limitation in question is vague and indefinite when it refers to “the predictors” in the processing set.  Further it is unclear because step “a” discloses “establishing a plurality of “base predictors” so it is unclear if the limitation is referring to the base predictors or some other predictors that are part of the processing set. Or are the base predictors supposed to be part of the processing set?   

Step “e” of claim 1 that recites “performing a next iteration to repeat the above steps (c) and (d).  However, step “c” describes a step that appears to occur only “in a first iteration round…”.  Therefore it is unclear what actually takes place in the “next iteration round” of step “c” making the limitation vague and indefinite.  Are subsequent iterations supposed to use the updated processing set and plurality of sample weights of the plurality of sample data to establish a plurality of predictor weighting functions of the predictors in the updated processing set?   

Step “e” of claim 1 further recites “until all iteration rounds are performed”.  However, there is not established criteria for how many rounds are to be performed making the limitation vague and indefinite.  
  
Dependent claims 2-7 are rejected by the virtue of their dependency upon rejected claim 1 above.

Claim 2 recites the limitation “the initialized processing set H is expressed as H={hl, h2,..., hN }, h1, 10h2,..., hN mean the plurality of base predictors and the processing set H includes unselected predictors” in lines 5-7.  Specifically, the portion of the limitation that states “and the processing set H includes unselected predictors” is vague and indefinite.  The claim is directed to “The method according to claim 1, wherein in initializing:” (i.e. step “b” of claim 1?) however this limitation appears to be referencing a situation that might occur after steps “c” and “d” of claim 1 are performed when a target predictor is selected.  Such that an updated processing set H would include unselected predictors?   

Dependent claims 3 and 5 are further rejected by the virtue of their dependency upon rejected claim 2 above. 

 Claim 8 recites the limitation "the predictors in the processing set" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Prior to this limitation a processing set is initialized however “predictors” are not established as being part of that processing set.  Therefore the limitation in question is vague and indefinite when it refers to “the predictors” in the processing set.  Further it is unclear because a plurality of “base predictors” are established by the “base predictor training module” so it is unclear if the limitation is referring to the base predictors or some other predictors that are part of the processing set. Or are the base predictors supposed to be part of the processing set?

Claim 8 also recites “wherein a next iteration round is performed to repeat the above operations” in lines 18-19.  However, it is unclear and thus indefinite as to which operations the limitation is referring to.  All the prior operations disclosed as being part of the “base predictor training model”, “predictor weighting function training module”, “evaluation module” and “sample weight adjustment module”?  However, this can’t be the case since a portion of the “predictor weighting function training module” appears to recites operations that occur during a first iteration.  So the limitation in question makes the claim completely vague and indefinite.

Claim 8 also recites “until all iteration rounds are performed” in line 19.  However, there is not established criteria for how many rounds are to be performed making the limitation vague and indefinite.

Dependent claims 9-14 are rejected by the virtue of their dependency upon rejected claim 1 above.

Claim 9 recites similar limitations to those of claim 2 individually rejected above and is herein rejected for the same reasons indicated above with regards to claim 2.

Claim 10 is further rejected by the virtue of its dependency upon rejected claim 9 above.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0027887 to Barbu et al. (“Barbu”).

As to claim 1, Barbu discloses an ensemble learning prediction method for an electronic device, the method including: 
(a) establishing a plurality of base predictors based on a plurality of 5training data from a signal source (Fig. 1; Fig. 2; paragraphs 19-35, wherein a set of weak learner classifiers is established); 
(b) initializing a plurality of sample weights of a plurality of sample data and initializing a processing set (Fig. 1; Fig. 2; paragraphs 19-35, wherein a training set of data with weights and the processing set of weak classifiers is initialized); 
(c) in a first iteration round, based on the plurality of sample data and the plurality of sample weights, establishing a plurality of predictor weighting 10functions of the predictors in the processing set and predicting each of the plurality of sample data by each of the predictors in the processing set for identifying a prediction result (Fig. 1; Fig. 2; paragraphs 19-35, wherein the weak classifiers correspond to predictors that are used to classify/predict the sample training data using the initialized weights); 
(d) evaluating the plurality of predictor weighting functions, and selecting a target predictor weighting function from the plurality of predictor 15weighting functions established in the first iteration round and selecting a target predictor from the plurality of predictors in the processing set based on an evaluation result to update the processing set and to update the plurality of sample weights of the plurality of sample data (Fig. 1; Fig. 2; paragraphs 19-35, wherein the results of the weak classifiers using the weights are evaluated to select a target weak classifier/predictor with the lowest error rate and then the weights and classifiers/predictors are updated for use in the next iteration); and 
(e) performing a next iteration round to repeat the above steps (c) and 20(d) until all iteration rounds are performed to select a plurality of target 21File: US13748F0SUNDIAL CONFIDENTIALpredictor weighting functions and a plurality of target predictors to combine into an ensemble predictor, wherein the ensemble predictor includes the plurality of target predictor weighting functions and the plurality of target predictors (Fig. 1; Fig. 2; paragraphs 19-35, wherein the process is performed over several iterations to select a plurality of target weak classifiers/predictors weighting combinations that are combined into a final ensemble classifier/predictor); and 
a prediction result of the ensemble predictor is shown in a display (Figs. 3-16; paragraphs 45-52, wherein the results of the final ensemble classifier/predictor are displayed for comparison with alternative methods).  

5As to claim 2, Barbu discloses the method according to claim 1, wherein in initializing: 
the plurality of sample weights kj(t) of the plurality of sample data x are initialized, j=1~n, n meaning a number of the sample data and t meaning an iteration round number (Fig. 1, elements 21, 22; Fig. 2, elements 30, 31; paragraphs 20-25); 
the initialized processing set H is expressed as H={hl, h2,..., hN }, h1, 10h2,..., hN mean the plurality of base predictors and the processing set H includes unselected predictors (Fig. 1; Fig. 2; paragraphs 19-35, wherein a set of weak classifiers/predictors is initialized for a first iteration and unselected weak classifiers/predictors are used in subsequent iterations).

As to claim 3, Barbu discloses the method according to claim 2, wherein the step (c) includes: 
in each of the iteration rounds, evaluating respective scores of each of the predictor weighting functions, the scores representing whether respective 15prediction result of the predictor is consistent with an output value of the predictor weighting function (Fig. 2, element 35; paragraphs 26-35, where in each iteration weak classifiers/predictors are evaluated for error rates/scores); 
the predictor weighting function having the highest score among the plurality of the predictor weighting functions is selected as the target predictor weighting function in a current iteration round, h(t)=hi and g(t)=fi(t), h(t) and g(t) are 20the target predictor and the target predictor weighting function selected in a t-th 22File: US13748F0SUNDIAL CONFIDENTIALiteration round (Fig. 2, elements 35-37; paragraphs 26-35, wherein the weak classifier/predictor weight combination with the lowest/best error rate/score, corresponding to a “highest” or best score among the plurality of the predictor weighting functions is selected in the current iteration round).  

As to claim 4, Barbu discloses the method according to claim 1, wherein the step of updating the processing set includes: 
removing the selected target predictor from the processing set (Fig. 1; Fig. 2; paragraphs 19-35, wherein each iteration of weak classifiers/predictors weighting combinations a classifier/predictor with the lowest error rate is selected/removed from the processing set and added to the final ensemble).

As to claim 7, Barbu discloses the method according to claim 1, wherein as for the ensemble predictor, 10respective function output values of the target predictor weighting functions are normalized as respective weights of the target predictors (Fig. 1; Fig. 2; paragraphs 19-35, wherein the final ensemble comprises a plurality of target weak classifier/predictor with various weighting and thus output values of those functions would be normalized by the respective weights of their corresponding classifier/predictor weighting combinations).

As to claim 8, please refer to the rejection of claim 1 above.  Barbu further discloses implementation of the method outlined in claim 1 through the use of a system comprising a programmed computer (i.e. circuits or CPU), see paragraph 36.

Regarding dependent claims 9-11 and 14, please refer to the rejections of claims 2-4 and 7, respectively, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665